 



EXHIBIT 10.22
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
EXECUTIVE AGREEMENT
     THIS AGREEMENT is made and entered into this 20th day of April, 2000, by
and between Centra Bank, Inc., a Bank organized and existing under the laws of
the State of West Virginia, (hereinafter referred to as the, “Bank”), and
Douglas J. Leech, Jr. an Executive of the Bank (hereinafter referred to as the,
“Executive”).
     WHEREAS, the Executive is now in the employ of the Bank and it is the
consensus of the Board of Directors (hereinafter referred to as the, “Board”)
that the Executive’s services are of exceptional merit, in excess of the
compensation paid and an invaluable contribution to the profits and position of
the Bank in its field of activity. The Board further believes that the
Executive’s experience, knowledge of corporate affairs, reputation and industry
contacts are of such value, and the Executive’s continued services so essential
to the Bank’s future growth and profits, that it would suffer severe financial
loss should the Executive terminate his services;
     ACCORDINGLY, the Board has adopted the Centra Bank, Inc. Executive
Supplemental Retirement Plan (hereinafter referred to as the, “Executive Plan”)
and it is the desire of the Bank and the Executive to enter into this agreement
which the Bank will agree to make certain payments to the Executive upon the
Executive’s retirement and to the Executive’s beneficiary(ies) in the event of
the Executive’s death pursuant to the Executive Plan;
     FURTHERMORE, it is the intent of the parties hereto that this Executive
Plan be considered an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and to be considered a
non-qualified benefit plan for purposes of the Employee Retirement Security Act
of 1974, as amended (“ERISA”). The Executive is fully advised of the Bank’s
financial status and has had substantial input in the design and operation of
this benefit plan; and
     NOW THEREFORE, in consideration of services the Executive has performed in
the formation of the Bank and those services to be performed in the future, and
based upon the mutual promises and covenants herein contained, the Bank and the
Executive agree as follows:

I.   DEFINITIONS

  A.   Effective Date:

The Effective Date of the Plan shall be March 29, 2000.

 



--------------------------------------------------------------------------------



 



  B.   Plan Year:

Any reference to the “Plan Year” shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term the “Plan Year” shall
mean the period from the Effective Date to December 31st of the year of the
Effective Date.

  C.   Retirement Date:

Retirement Date shall mean retirement from service with the Bank which becomes
effective on the first day of the calendar month following the month in which
the Executive reaches age sixty-five (65) or such later date as the Executive
may actually retire.

  D.   Early Retirement Date:

Early Retirement Date shall mean a retirement from service which is effective
prior to the Normal Retirement Age stated herein, provided the Executive has
attained age sixty (60).

  E.   Termination of Service:

Termination of Service shall mean the Executive’s voluntary resignation of
service by the Executive or the Bank’s discharge of the Executive with or
without cause, prior to the Early Retirement Date [Subparagraph I(D)].

  F.   Pre-Retirement Account:

A Pre-Retirement Account shall be established as a liability reserve account on
the books of the Bank for the benefit of the Executive. Prior to the time when
the Executive begins receiving the benefits herein, such liability reserve
account shall be increased or decreased each Plan Year, until the aforestated
event occurs, by the Index Retirement Benefit [Subparagraph I (G)].
An illustration of the calculation of the Pre-Retirement Account liability
balance as set forth herein is attached hereto and marked as Exhibit “A”. The
numbers referred to in said Exhibit A are not actual nor representative of any
Pre-Retirement Account liability balance that may be actually calculated per
this Executive Agreement. Exhibit A is attached hereto merely for illustrative
purposes.

  G.   Index Retirement Benefit:

The Index Retirement Benefit for the Executive in the Executive Plan for each
Plan Year shall be equal to the excess (if any) of the Index

2



--------------------------------------------------------------------------------



 



[Subparagraph I (H)] for that Plan Year over the Opportunity Cost [Subparagraph
I (I)] for that Plan Year.
An illustration of the calculation of the Index Retirement Benefit as set forth
herein is attached hereto and marked as Exhibit “A”. The numbers referred to in
said Exhibit A are not actual nor representative of any Index Retirement Benefit
that may be actually calculated per this Executive Agreement. Exhibit A is
attached hereto merely for illustrative purposes.

  H.   Index:

The Index for any Plan Year shall be the aggregate annual after-tax income from
the life insurance contract(s) described hereinafter as defined by FASB
Technical Bulletin 85-4. This Index shall be applied as if such insurance
contract(s) were purchased on the Effective Date of the Executive Plan.

         
 
  Insurance Company:   ING Southland Life Insurance Company
 
  Policy Form:   Flexible Premium Adjustable Life
 
  Policy Name:   IE Max Universal
 
  Insured’s Age and Sex:   46/Male
 
  Riders:   None
 
  Ratings:   According to the health of the proposed insured
 
  Option:   Level
 
  Face Amount:   $1,660,982
 
  Premiums Paid:   $526,000 Yr 1; $1,000,000 Yr 2; $700,000 Yr 3
 
  Number of Premium Payments:   Three (3)
 
  Assumed Purchase Date:   March 29, 2000

If such contracts of life insurance are actually purchased by the Bank, then the
actual policies as of the dates they were actually purchased shall be used in
calculations under this Executive Plan. If such contracts of life insurance are
not purchased or are subsequently surrendered or lapsed, then the Bank shall
receive annual policy illustrations that assume the above-described policies
were purchased or had not subsequently surrendered or lapsed, which illustration
will be received from the respective insurance companies and will indicate the
increase in policy values for purposes of calculating the amount of the Index.
In either case, references to the life insurance contracts are merely for
purposes of calculating a benefit. The Bank has no obligation to purchase such
life insurance and, if purchased, the Executives and their beneficiary(ies)
shall have no ownership interest in such policy and shall always have no greater
interest in the benefits under this Executive Plan than that of an unsecured
creditor of the Bank.

3



--------------------------------------------------------------------------------



 



  I.   Opportunity Cost:

The Opportunity Cost for any Plan Year shall be calculated by taking the sum of
the amount of premiums for the life insurance policies described in the
definition of “Index” plus the amount of any after-tax benefits paid to the
Executive pursuant to the Executive Plan (Paragraph II hereinafter) plus the
amount of all previous years after-tax Opportunity Cost, and multiplying that
sum by the average after-tax yield of the one year Treasury Bill minus fifty
(50) basis points.

  J.   Change of Control:

Change of Control shall be defined in the Executive Employment Agreement in
effect on the date of said Change of Control.

  K.   Normal Retirement Age:

Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).

II.   INDEX BENEFITS

  A.   Retirement Benefits:

An Executive who remains in the employ of the Bank until the Normal Retirement
Age [Subparagraph I (K)] shall be entitled to receive the balance in the
Pre-Retirement Account in, at the election of the Executive, either seven (7) or
fifteen (15) equal annual installments commencing thirty (30) days following the
Executive’s retirement. If the Executive shall not make said election, then the
Executive shall receive the payments in fifteen (15) equal annual installments
as set forth herein. The Executive may, at any time prior to receiving the total
balance in the Pre-Retirement Account, change said election to receive payments
from seven (7) to fifteen (15) or from fifteen (15) to seven (7). At such time
that the change is made, the number of payments that the Executive has received
shall be subtracted from the number of payments that the Executive elects to
receive and the balance that remains due in the Pre-Retirement Account shall be
divided equally and paid in the number of remaining payments. For example, if
the Executive initially elects to receive his payments in fifteen (15) annual
installments and after he has received two (2) such payments he elects to
receive his payments in seven (7) annual installments, then the Executive shall
receive the remaining balance in the Pre-Retirement Account at the time of said
change in election in five (5) equal annual installments. If, however, the
Executive initially elects to receive seven (7) annual installments and, after
receiving two (2) payments he changes his election to fifteen (15) annual
installments, then

4



--------------------------------------------------------------------------------



 



the Executive would receive the remaining balance in the Pre-Retirement Account
in thirteen (13) annual installments.
In addition to these payments and commencing in conjunction therewith, the Index
Retirement Benefit [Subparagraph I (G)] for each Plan Year subsequent to the
Executive’s retirement, and including the remaining portion of the Plan Year
following said retirement, shall be paid to the Executive until the Executive’s
death.
Notwithstanding the foregoing, the total amount of said benefit (i.e. the
Pre-Retirement Account and the Index Retirement Benefit combined for fifteen
(15) years, or the Index Retirement Benefit alone after the Pre-Retirement
Account Benefit expires in fifteen (15) years) to be received by the Executive
said benefit shall be a guaranteed minimum of One Hundred Fifty Thousand Dollars
and NO/100 ($150,000.00) for so long as the Executive receives a benefit
hereunder. In the first fifteen (15) years of payments, for purposes of
calculating the amount of benefit received, it shall be assumed that the
Executive has elected to receive the Pre-Retirement Account in fifteen
(15) equal annual installments and said minimum benefit provided hereunder shall
be paid accordingly.
An illustration of the calculation of the Retirement Benefits as set forth
herein is attached hereto and marked as Exhibit “A”. Except for the $150,000.00
minimum benefit set forth hereinabove, the numbers referred to in said Exhibit A
are not actual nor representative of any Retirement Benefits that may be
actually calculated per this Executive Agreement. Exhibit A is attached hereto
merely for illustrative purposes.

  B.   Early Retirement:

Should the Executive elect Early Retirement or be discharged by the Bank
subsequent to the Early Retirement Date [Subparagraph I (D)], the Executive
shall be entitled to receive the balance in the Pre-Retirement Account paid in,
at the election of the Executive, either seven (7) or fifteen (15) equal annual
installments commencing thirty (30) days following the Executive’s early
retirement. If the Executive shall not make said election, then the Executive
shall receive the payments in fifteen (15) equal annual installments as set
forth herein. The Executive may, at any time prior to receiving the total
balance in the Pre-Retirement Account, change said election to receive payments
from seven (7) to fifteen (15) or from fifteen (15) to seven (7). At such time
that the change is made, the number of payments that the Executive has received
shall be subtracted from the number of payments that the Executive elects to
receive and the balance that remains due in the Pre-Retirement Account shall be
divided equally and paid in the number of remaining payments. For example, if
the Executive initially elects to receive his payments in fifteen (15) annual
installments and after he has received two (2) such payments he elects to
receive his payments in seven (7) annual

5



--------------------------------------------------------------------------------



 



installments, then the Executive shall receive the remaining balance in the
Pre-Retirement Account at the time of said change in election in five (5) equal
annual installments. If, however, the Executive initially elects to receive
seven (7) annual installments and, after receiving two (2) payments he changes
his election to fifteen (15) annual installments, then the Executive would
receive the remaining balance in the Pre-Retirement Account in thirteen
(13) annual installments.
In addition to these payments and commencing in conjunction therewith, the Index
Retirement Benefit for each Plan Year subsequent to the year in which the
Executive retires early, and including the remaining portion of the Plan Year in
which the Executive retires early, shall be paid to the Executive until the
Executive’s death.
Notwithstanding the foregoing, the total amount of said benefit (i.e. the
Pre-Retirement Account and the Index Retirement Benefit combined, or the Index
Retirement Benefit alone after the Pre-Retirement Account Benefit expires) to be
received by the Executive in the first fifteen (15) years of receipt of said
benefit shall be a guaranteed minimum of One Hundred Fifty Thousand Dollars and
NO/100 ($150,000.00). After the Executive has received fifteen (15) annual
benefit payments as set forth herein, then there shall not be any minimum
guaranteed benefit and the Executive shall continue to receive only those
benefits set forth hereinabove. In the first fifteen (15) years of payments, for
purposes of calculating the amount of benefit received, it shall be assumed that
the Executive has elected to receive the Pre-Retirement Account in fifteen
(15) equal annual installments and said minimum benefit provided hereunder shall
be paid accordingly.
An illustration of the calculation of the Early Retirement Benefits as set forth
herein is attached hereto and marked as Exhibit “A”. Except for the $150,000.00
minimum benefit set forth hereinabove, the numbers referred to in said Exhibit A
are not actual nor representative of any Early Retirement Benefits that may be
actually calculated per this Executive Agreement. Exhibit A is attached hereto
merely for illustrative purposes.

  C.   Termination of Service:

Should an Executive suffer a Termination of Service the Executive shall be
entitled to receive the balance in the Pre-Retirement Account payable to the
Executive in, at the election of the Executive, either seven (7) or fifteen (15)
equal annual installments commencing thirty (30) days following the Executive’s
attaining age sixty (60). If the Executive shall not make said election, then
the Executive shall receive the payments in fifteen (15) equal annual
installments as set forth herein. The Executive may, at any time prior to
receiving the total balance in the Pre-Retirement Account, change said election
to receive payments from seven (7) to

6



--------------------------------------------------------------------------------



 



fifteen (15) or from fifteen (15) to seven (7). At such time that the change is
made, the number of payments that the Executive has received shall be subtracted
from the number of payments that the Executive elects to receive and the balance
that remains due in the Pre-Retirement Account shall be divided equally and paid
in the number of remaining payments. For example, if the Executive initially
elects to receive his payments in fifteen (15) annual installments and after he
has received two (2) such payments he elects to receive his payments in seven
(7) annual installments, then the Executive shall receive the remaining balance
in the Pre-Retirement Account at the time of said change in election in five
(5) equal annual installments. If, however, the Executive initially elects to
receive seven (7) annual installments and, after receiving two (2) payments he
changes his election to fifteen (15) annual installments, then the Executive
would receive the remaining balance in the Pre-Retirement Account in thirteen
(13) annual installments.
In addition to these payments and commencing in conjunction therewith, the Index
Retirement Benefit for each Plan Year subsequent to the year in which the
Executive attains age sixty (60), and including the remaining portion of the
Plan Year in which the Executive attains age sixty (60), shall be paid to the
Executive until the Executive’s death.
Notwithstanding the foregoing, the total amount of said benefit (i.e. the
Pre-Retirement Account and the Index Retirement Benefit combined, or the Index
Retirement Benefit alone after the Pre-Retirement Account Benefit expires) to be
received by the Executive in the first fifteen (15) years of receipt of said
benefit shall be a guaranteed minimum of One Hundred Fifty Thousand Dollars and
NO/100 ($150,000.00). After the Executive has received fifteen (15) annual
benefit payments as set forth herein, then there shall not be any minimum
guaranteed benefit and the Executive shall continue to receive only those
benefits set forth hereinabove. In the first fifteen (15) years of payments, for
purposes of calculating the amount of benefit received, it shall be assumed that
the Executive has elected to receive the Pre-Retirement Account in fifteen
(15) equal annual installments and said minimum benefit provided hereunder shall
be paid accordingly.
An illustration of the calculation of Termination of Service Benefits as set
forth herein is attached hereto and marked as Exhibit “A”. Except for the
$150,000.00 minimum benefit set forth hereinabove, the numbers referred to in
said Exhibit A are not actual nor representative of any Termination of Service
Benefits that may be actually calculated per this Executive Agreement. Exhibit A
is attached hereto merely for illustrative purposes.

  D.   Death:

7



--------------------------------------------------------------------------------



 



Should the Executive die prior to having received the balance of the
Pre-Retirement Account the Executive shall be entitled to under the terms of
this Executive Plan, the entire unpaid balance of the Executive’s Pre-Retirement
Account shall be paid in a lump sum to the individual or individuals the
Executive may have designated in writing and filed with the Bank. In addition,
after twelve (12) months from the date of this Agreement, upon the death of the
Executive, the Bank shall pay the Executive’s beneficiary(ies) an amount equal
to Two Million Five Hundred Thousand Dollars ($2,500,000.00), less any death
benefit payments received by the Executive’s beneficiary(ies) under any other
life insurance benefit provided by the Bank except those benefits paid as a
result of any term insurance or group term insurance provided by the Bank. In
the absence of any effective designation of beneficiary(ies), the unpaid balance
shall be paid as set forth herein to the duly qualified executor or
administrator of the Executive’s estate. Said payment due hereunder shall be
made the first day of the second month following the decease of the Executive.
Provided, however, that anything hereinabove to the contrary notwithstanding, no
death benefit shall be payable hereunder if the Executive dies on or before the
29th day of March, 2000.

  E.   Disability Benefit:

In the event the Executive becomes disabled prior to any Termination of Service,
and the Executive’s employment is terminated because of such disability, he
shall begin receiving one hundred percent (100%) of the benefits in Subparagraph
II (A) above only should the Bank’s long term disability coverage payments to
the Executive cease, the Bank’s long term disability policy shall terminate, or
when the Executive attains age sixty-five (65), whichever event shall first
occur. If there is a dispute regarding whether the Executive is disabled, such
dispute shall be resolved by a physician selected by the Bank. a physician
selected by the Executive, and a third physician selected by each of the other
two (2) physicians. Such resolution shall be binding upon all parties to this
Agreement.

  F.   Death Benefit:

Except as set forth above, there is no death benefit provided under this
Agreement.

III.   RESTRICTIONS UPON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.

8



--------------------------------------------------------------------------------



 



The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien nor right, title or interest in or to any specific
funding investment or to any assets of the Bank.
If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Executive, then the Executive shall assist the Bank by
freely submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

IV.   CHANGE OF CONTROL

Upon a Change of Control [Subparagraph I (J)], if the Executive subsequently
suffers a Termination of Service [Subparagraph I (E)], then the Executive shall
receive the benefits promised in this Executive Plan upon attaining Normal
Retirement Age, as if the Executive had been continuously employed by the Bank
until the Executive’s Normal Retirement Age. The Executive will also remain
eligible for all promised death benefits in this Executive Plan. In addition, no
sale, merger, or consolidation of the Bank shall take place unless the new or
surviving entity expressly acknowledges the obligations under this Executive
Plan and agrees to abide by its terms.

V.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:

Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.

  B.   Binding Obligation of the Bank and any Successor in Interest:

9



--------------------------------------------------------------------------------



 



The Bank, or Centra Financial Holding, Inc., shall not merge or consolidate into
or with another bank or sell substantially all of its assets to another bank,
firm or person until such bank, firm or person expressly agrees, in writing, to
assume and discharge the duties and obligations of the Bank under this Executive
Plan. This Executive Plan shall be binding upon the parties hereto, their
successors, beneficiaries, heirs and personal representatives.

  C.   Amendment or Revocation:

It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Executive Plan may be amended or revoked at any time or times,
in whole or in part, by the mutual written consent of the Executive and the
Bank.

  D.   Gender:

Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

  E.   Effect on Other Bank Benefit Plans:

Nothing contained in this Executive Plan shall affect the right of the Executive
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

  F.   Headings:

Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.

  G.   Applicable Law:

The validity and interpretation of this Agreement shall be governed by the laws
of the State of West Virginia.

  H.   12 U.S.C. § 1828(k):

10



--------------------------------------------------------------------------------



 



Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.

  I.   Partial Invalidity:

If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.

  J.   Employment:

No provision of this Executive Plan shall be deemed to restrict or limit any
existing employment agreement by and between the Bank and the Executive, nor
shall any conditions herein create specific employment rights to the Executive
nor limit the right of the Employer to discharge the Executive with or without
cause. In a similar fashion, no provision shall limit the Executive’s rights to
voluntarily sever the Executive’s employment at any time.

  K.   Exhibit A

An illustration of certain definitions, terms, and benefits as set forth herein
is attached hereto and marked as Exhibit “A”. The certain definitions, terms,
and benefits referred to in said Exhibit A are not actual nor representative of
any certain definitions, terms, and benefits that may be actually in this
Executive Agreement. Exhibit A is attached here to merely for illustrative
purposes.

VI.   ERISA PROVISION

  A.   Named Fiduciary and Plan Administrator:

The “Named Fiduciary and Plan Administrator” of this Executive Plan shall be
Centra Bank, Inc. until its resignation or removal by the Board. As Named
Fiduciary and Plan Administrator, the Bank shall be responsible for the
management, control and administration of the Executive Plan. The Named
Fiduciary may delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.

  B.   Claims Procedure and Arbitration:

11



--------------------------------------------------------------------------------



 



In the event a dispute arises over benefits under this Executive Plan and
benefits are not paid to the Executive (or to the Executive’s beneficiary(ies)
in the case of the Executive’s death) and such claimants feel they are entitled
to receive such benefits, then a written claim must be made to the Named
Fiduciary and Plan Administrator named above within sixty (60) days from the
date payments are refused. The Named Fiduciary and Plan Administrator shall
review the written claim and if the claim is denied, in whole or in part, they
shall provide in writing within thirty (30) days of receipt of such claim its
specific reasons for such denial, reference to the provisions of this Executive
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty-day
period.
If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments it may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within thirty (30) days of receipt
of such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.
If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.
Where a dispute arises as to the Bank’s discharge of the Executive for “cause”,
such dispute shall likewise be submitted to arbitration as above-described and
the parties hereto agree to be bound by the decision thereunder.
     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof on the 20th day of April,
2000, and that, upon execution, each has received a conforming copy.

12



--------------------------------------------------------------------------------



 



                          CENTRA BANK, INC.
Morgantown, West Virginia    
 
               
 
               
 
      By:        
 
Witness
         
 
Title    
 
               
 
                              Witness       Douglas J. Leech, Jr.    

13



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR THE EXECUTIVE SUPPLEMENTAL
RETIREMENT PLAN AGREEMENT
PRIMARY DESIGNATION:

          Name   Address   Relationship
 
       
 
         
 
         
 
         
 
        SECONDARY (CONTINGENT) DESIGNATION:
 
       
 
         
 
         
 
         

All sums payable under the Executive Supplemental Retirement Plan Executive
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

         
 
       
 
Douglas J. Leech, Jr.
 
 
Date    

14